DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “comprises” in line 2.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 - in line 8, “the pulling force” lacks antecedent basis

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma(6,484,670).

Claim 12 - Honma teaches a hinge including  elements -17- and -18- on both side of the infant incubator as shown in figure 4, wherein the one or more hinge pins      -21- comprises a first hinge pin -21- on a first side of the hinge on the left side of the incubator and a second hinge pin -21- on the second side of the hinge on the right side of the incubator.
Claim 13 - figures 6-8 show the hinge pin moving vertically in slot -22-


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 14, 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al(2017/0128301, hereinafter Wak) in view of Edavana et al.(2015/0300064, hereinafter Ed).
Claim 1 - Wak teaches an infant care station, incubator -11-, including: a wall       -23- of the infant care station, wherein the wall -23- comprises a primary latch -74- and at least one secondary latch -63- and -64- being  hinges.  Wak does not teach at least a top pin and a bottom pin with corresponding pin receptors or releasing the top pin when a force is applied to the wall.
Ed teaches an infant warmer including a front wall -106- removably mounted to the warmer by hinge elements -104-(pivoting hinge) and -102-(slotted hinge). (In the description of ED element numbers -102- and -104- seem to be 

    PNG
    media_image1.png
    448
    752
    media_image1.png
    Greyscale


Ed teaches at least one bottom pin -200- and at least one top pin, shown in labeled figure 5 above, one or more pin acceptors slots -300- proximate the hinge, wherein the one or more pin acceptors -300- hold the at least one bottom pin -200- and the at least one top pin of the hinge in a closed position of the wall, see paragraph [0025] top pin is in slot portion -306- and the bottom pin is in slot portion -302-, and wherein the at least one top pin of the wall is released from the one or more pin acceptors in response to a pulling upward force applied to the wall.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the hinges taught by Ed in place of the lower hinges of Wak to gain the advantage of being able to remove the door with only a pulling force.  The hinge of Wak require rotation of the wall and then operation of 
Such a combination would have the predictable results of the device of Wak using the lower hinges and door/bottom structure of Ed in place of those of Wak.  The combination would also have a high expectation of success because both types of hinges are old and well known in the infant care arts.

Claim 2 - the combination teaches an infant care station of claim 1, wherein the one or more pin acceptors -slotted hinge- each comprise a groove, slot -300- of a predetermined configuration, see figure 6, and wherein the force comprises an upward force, a pulling force, or a combination thereof.

Claim 6 - the combination teaches wherein a second force in an upward direction applied to the wall in an open position results in the one or more bottom pins moving upward in the one or more pin acceptors, and wherein the wall is detached from the infant care station in response to the one or more bottom pins exiting a top of each of the one or more pin acceptors, the open end of slot portion -306- allows an upward force to remove the pin -200- out of the opening, paragraph [0025] of ED.

Claim 8 the combination teaches a single pin -200- is inserted into slot (hollow space) -300-.  The pin -200- is also mounted in an opening in pivoting hinge -104-.



Claim 14 - Wak teaches an infant care station, incubator -11-, including: a wall       -23- of the infant care station, wherein the wall -23- comprises a primary latch -74- and at least one secondary latch -63- and -64- being  hinges.  Wak does not teach at least a top pin and a bottom pin with corresponding pin receptors or releasing the top pin when a force is applied to the wall.
Ed teaches an infant warmer including a front wall -106- removably mounted to the warmer by hinge elements -104-(pivoting hinge) and -102-(slotted hinge). (In the description of ED element numbers -102- and -104- seem to be interchanged at times)  For the discussion element -104- will be referred to as “pivoting hinge” and element -102- will be referred to as “slotted hinge”.

    PNG
    media_image1.png
    448
    752
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the hinges taught by Ed in place of the lower hinges of Wak to gain the advantage of being able to remove the door with only a pulling force.  The hinge of Wak require rotation of the wall and then operation of mechanical member -107-.  This would also replace mechanical elements with fixed elements thereby reducing the chance of mechanical breakage.
Such a combination would have the predictable results of the device of Wak using the lower hinges and door/bottom structure of Ed in place of those of Wak.  The combination would also have a high expectation of success because both types of hinges are old and well known in the infant care arts.



Claim 18 - as shown in the labeled figure above there is a first lower pin -200- and a first top pin on one side of the hinge and a second top pin and a second lower pin -200- on a second side of the hinge. 

Allowable Subject Matter
Claims 3, 4, 5, 7, 10, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3, 4, 19 and 20 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the secondary latches include a groove including a wider portion and a narrower portion as claimed.  
Regarding  claims 5 and 15 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the secondary latch includes a cylindrical top pin and a bottom pin with at least one flat edge.
Regarding  claims 7 and 16 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein at least one of the top pins or bottom pins includes a section to break in response to a predetermined breaking force that exceeds a threshold.
	Regarding  claim 10 the prior art does not teach a combination of an incubator/warmer with a wall having primary and secondary latches wherein the at least one bottom pin or the at least one top pin is a push-release type pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,234,954 teaches an incubator with a hinge using a hook and a first rod but does not use first and second latches or the one or more pins as claimed.
US Patent application publication 2015/0257957 teaches an infant warmer with a pivoting hinge but does not teach primary and secondary latches as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791